Citation Nr: 1044218	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-20 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for residuals, status-post surgical repair, rotator cuff tear of 
the right shoulder.

2.  Entitlement to a disability rating greater than 10 percent 
prior to July 7, 2009, and greater than 20 percent thereafter, 
for residuals, status-post surgical repair, rotator cuff tear of 
the left shoulder.

3.  Entitlement to a disability rating greater than 10 percent 
for lumbar strain with degenerative changes.

4.  Entitlement to a compensable disability rating for atopic 
rhinosinusitis.

5.  Entitlement to service connection for a skin disability 
(claimed as pruritis ani).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from August 1963 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and June 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In August 2009, the RO granted the Veteran an increased 20 
percent rating for his right shoulder disability effective July 
7, 2009.  Because the initial rating assigned to the Veteran's 
service-connected right shoulder disability is not the maximum 
rating available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in his July 2007 notice of 
disagreement, the Veteran raised a claim of entitlement to 
an increased disability evaluation for his service-
connected chondromalacia patella of the right knee.  The 
RO has not yet adjudicated this claim.  As such, it is not 
properly before the Board and is referred to the RO for 
appropriate action.

The issues of entitlement to a compensable disability rating for 
atopic rhinosinusitis and entitlement to service connection for a 
skin disability (claimed as pruritis ani) are addressed in the 
REMAND portion of the decision below.  These claims are REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran had right shoulder 
pain and slight malunion of the acromioclavicular joint but no 
limitation of motion of the arm, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or impairment of the 
clavicle or scapula with loose movement.

2.  Prior to July 7, 2009, the Veteran had left shoulder pain and 
slight malunion of the acromioclavicular joint, but no limitation 
of motion of the arm, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or nonunion of the 
clavicle or scapula with loose movement.

3.  Effective July 7, 2009, the Veteran's left shoulder 
disability is productive of limitation of motion at shoulder 
level but not ankylosis of the scapulohumeral articulation, 
impairment of the clavicle or scapula, or impairment of the 
humerus.

4.  Throughout the rating period, the Veteran's lumbar strain 
with degenerative changes is manifested by complaints of pain 
with some limitation of motion with no competent clinical 
evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for residuals, status-post surgical repair, rotator cuff tear of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs (DC's) 5200-
5203 (2010).

2.  The criteria for a disability rating greater than 10 percent 
prior to July 7, 2009, for residuals, status-post surgical 
repair, rotator cuff tear of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, DC's 5200-5203 (2010).

3.  The criteria for a disability rating greater than 20 percent 
effective July 7, 2009, for residuals, status-post surgical 
repair, rotator cuff tear of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, DC's 5200-5203 (2010).

4.  The criteria for a disability rating greater than 10 percent 
for lumbar strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 
5243; 4.124a, DC's 8520, 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in December 2005 and April 2007 
from the agency of original jurisdiction (AOJ) to the appellant.  
These letters explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudication.   Nevertheless, the appellant's claims were 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has reviewed such statements carefully and 
concludes that the Veteran has not identified further evidence 
not already of record.  The Board also has reviewed the medical 
records for references to additional treatment reports not of 
record but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  The 
record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports and finds that they are adequate for the 
purpose of deciding the issues on appeal.  Based on the 
foregoing, the Board finds that no further action is required to 
comply with the duty to notify and assist the Veteran.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate DCs identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Nevertheless, where, as here, the Veteran is appealing the rating 
for an already established service-connected condition, his 
present level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

Right Shoulder Disability

The Veteran's residuals, status-post surgical repair, rotator 
cuff tear of the right shoulder is evaluated as 10 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.71a, DC 
5203.  Under DC 5203, a 10 percent evaluation is provided for 
impairment of the clavicle or scapula, where there is malunion of 
the clavicle of scapula or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent evaluation is warranted 
where there is nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  See 
38 C.F.R. § 4.71a, DC 5203.

Documents of record establish that the Veteran is right handed.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for residual, status-post surgical repair, rotator 
cuff tear of the right shoulder.  The objective clinical evidence 
of record indicates that the Veteran has does not have nonunion 
or dislocation of the right clavicle or scapula.  According to 
his January 2006 and July 2009 VA examination reports, the 
Veteran does not have instability, deformity, dislocation, 
subluxation, or locking of the right shoulder.  The Board 
acknowledges that, at his VA examinations, he had complaints of 
pain and weakness.  The Veteran had right arm forward flexion to 
170 degrees, and active abduction to 170 degrees on VA 
examination in January 2006.  On VA examination in July 2009, 
right arm forward flexion was to 180 degrees, and rotation was to 
90 degrees.  The January 2006 and July 2009 VA examiners also 
noted that joint function on the right was not additionally 
limited, after repetitive use, by fatigue, weakness, lack of 
endurance, or incoordination.  Similarly, the July 2009 VA 
examiner indicated that there was no evidence of tenderness of 
the acromioclavicular joint except on deep palpation.   Further, 
the evidence also fails to show that there is recurrent 
dislocation, nonunion, fibrous union, or loss of the head of the 
humerus.  As such, the Board is precluded from assigning a 
disability rating in excess of 10 percent for the right shoulder.

The Board has considered whether the Veteran may be entitled to a 
higher rating under other potentially applicable DCs, including 
5200, 5201, and 5203.  But the evidence indicates the Veteran 
currently does not have ankylosis in his right humerus, so DC 
5200 is inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).

Under DC 5201, a 30 percent rating is warranted where there is 
limitation of motion of the arm at midway between the side and 
shoulder level.  However, there is no evidence of limitation of 
motion of the right arm.  Likewise, under DC 5202, a 20 percent 
disability rating is assigned for malunion of the humerus with 
moderate deformity or for recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level; however, as previously 
noted, there is no evidence of deformity or recurrent dislocation 
of the right shoulder.

In concluding that the Veteran is not entitled to a higher rating 
for his residuals, status-post surgical repair, rotator cuff tear 
of the right shoulder at any time during the rating period on 
appeal, the Board has considered whether he is entitled to a 
higher rating on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran reports 
experiencing pain and weakness.  As noted, his pain did not 
further inhibit his range of motion or otherwise create 
functional limitations.  There also is no objective clinical 
indication that he has other symptoms (e.g., premature or excess 
fatigability, weakness, incoordination) which otherwise result in 
any additional functional limitation in his right arm to a degree 
or extent that would support a rating higher than 10 percent.

Left Shoulder Disability

The Veteran's left shoulder disability is evaluated as 10 percent 
disabling prior to July 7, 2009 and 20 percent disabling 
thereafter, pursuant to the provisions of 38 C.F.R. § 4.71a, DCs 
5200-5203.  As previously noted, under DC 5203, a 10 percent 
evaluation is provided for impairment of the clavicle or scapula, 
where there is malunion of the clavicle of scapula or nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
disability evaluation is for assignment where there is 
dislocation of the clavicle or scapula, or where there is 
nonunion of the clavicle or scapula, with loose movement.  A 
disability evaluation in excess of 20 percent is not available 
under DC 5203, and, as such, the Board will consider whether the 
Veteran may be entitled to a higher rating under other 
potentially applicable DCs, including 5200, 5201, and 5202.

DC 5200 assigns a minimum 30 percent disability rating for 
favorable ankylosis of the scapulohumeral articulation, with 
abduction to 60 degrees.  See 38 C.F.R. § 4.71a, DC 5200.  

Under DC 5201, a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.  The next-higher 30 
percent evaluation may be assigned for limitation of motion of 
the major arm midway between the side and shoulder level, and a 
40 percent evaluation may be assigned for motion of the major arm 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 
5201.  

Under DC 5202, a 20 percent disability rating is assigned for 
malunion of the humerus with moderate deformity or for recurrent 
dislocation of the scapulohumeral joint with infrequent episodes 
and guarding of movement only at the shoulder level.  A 30 
percent disability evaluation is assigned for malunion of the 
major humerus with marked deformity or recurrent dislocation of 
the major scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  See 38 C.F.R. § 4.71a, DC 5202.

Prior to July 7, 2009

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for 
residuals, status-post surgical repair, rotator cuff tear of the 
left shoulder, prior to July 7, 2009.  The objective clinical 
evidence of record indicates that the Veteran does not have 
nonunion or dislocation of the left clavicle or scapula.  
According to his January 2006 VA examination report, the Veteran 
does not have instability, deformity, dislocation, subluxation, 
or locking of the left shoulder.  The Board acknowledges that, at 
his VA examination, he had complaints of pain.  The Veteran had 
left arm forward flexion to 170 degrees, and active abduction to 
170 degrees on VA examination, with extension to 50 degrees and 
rotation to 85 degrees bilaterally.  The January 2006 VA examiner 
also noted that joint function on the left was not additionally 
limited, after repetitive use, by fatigue, weakness, lack of 
endurance, or incoordination.  Similarly, the VA examiner 
indicated that there was no evidence of tenderness of the 
acromioclavicular joint or biceps.   Further, the evidence also 
fails to show that there is recurrent dislocation, nonunion, 
fibrous union, or loss of the head of the humerus, although x-
rays showed a 1 centimeter acromioclavicular separation.  As 
such, the Board is precluded from assigning a disability rating 
in excess of 10 percent for residuals, status-post surgical 
repair, rotator cuff tear of the left shoulder for the period 
prior to July 7, 2009.

The Board has considered whether the Veteran may be entitled to a 
higher compensable rating under other potentially applicable DCs, 
including 5200, 5201, and 5203.  Because the evidence indicates 
the Veteran currently does not have ankylosis in his left 
humerus, DC 5200 is inapplicable.  See  Dinsay, 9 Vet. App. at 81 
and Lewis, 3 Vet. App. at 259.

Under DC 5201, a 30 percent rating is warranted where there is 
limitation of motion of the arm at midway between the side and 
shoulder level.  There is no evidence of limitation of motion of 
the right arm, however.  Likewise, under DC 5202, a 20 percent 
rating is assigned for malunion of the humerus with moderate 
deformity or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only at 
the shoulder level; however, as previously noted, there is no 
evidence of moderate deformity or recurrent dislocation of the 
left shoulder.

In concluding that the Veteran is not entitled to a higher rating 
for his residuals, status-post surgical repair, rotator cuff tear 
of the left shoulder at any time during the rating period prior 
to July 7, 2009, the Board has considered whether he is entitled 
to a higher rating on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports experiencing pain 
and weakness.  Nevertheless, his pain did not further inhibit his 
range of motion or otherwise create functional limitations.  
There also is no objective clinical indication that he has other 
symptoms (e.g., premature or excess fatigability, weakness, 
incoordination) which otherwise result in any additional 
functional limitation in his left arm to a degree or extent that 
would support a higher rating.



Effective July 7, 2009

The Board also finds that the preponderance of the evidence does 
not support assigning a disability rating greater than 20 percent 
for residuals, status-post surgical repair, rotator cuff tear of 
the left shoulder effective July 7, 2009.  The objective clinical 
evidence of record indicates that the Veteran has does not have 
nonunion or dislocation of the left clavicle or scapula.  
According to his July 2009 VA examination report, the Veteran 
does not have instability, deformity, dislocation, subluxation, 
or locking of the left shoulder.  The Board acknowledges that, at 
his VA examinations, he had complaints of pain and weakness.  The 
Veteran has left arm forward flexion to 180 degrees, and active 
abduction to 120 degrees, with internal rotation to 50 degrees 
and external rotation to 40 degrees.  The VA examiner also noted 
that joint function on the left was not additionally limited, 
after repetitive use, by fatigue, lack of endurance, or 
incoordination, although the Veteran reported experiencing pain 
at 110 degrees abduction and weakness at 70 degrees forward 
flexion.  Similarly, the VA examiner noted that there was no 
evidence of tenderness to palpation, but there was crepitus on 
rotation.   Further, the evidence also fails to show that there 
is recurrent dislocation, nonunion, fibrous union, or loss of the 
head of the humerus.  As such, the Board is precluded from 
assigning a disability rating in excess of 20 percent for 
residuals, status-post surgical repair, rotator cuff tear of the 
left shoulder.

The Board has also considered whether the Veteran may be entitled 
to a higher rating under other potentially applicable DCs, 
including 5200, 5201, and 5203.  Because the evidence indicates 
the Veteran currently does not have ankylosis in his left 
humerus, DC 5200 is inapplicable.  See  Dinsay, 9 Vet. App. at 81 
and Lewis, 3 Vet. App. at 259.

Under DC 5201, a 30 percent rating is warranted where there is 
limitation of motion of the arm at midway between the side and 
shoulder level.  There is no evidence of additional limitation of 
motion of the left arm.  Likewise, under DC 5202, a 20 percent 
rating is assigned for malunion of the humerus with moderate 
deformity or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only at 
the shoulder level; however, as previously noted, there is no 
evidence of deformity or recurrent dislocation of the left 
shoulder.

In concluding that the Veteran is not entitled to a higher rating 
for his residuals, status-post surgical repair, rotator cuff tear 
of the left shoulder at any time during the rating period since 
July 7, 2009, the Board has considered whether he is entitled to 
a higher rating on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports experiencing pain 
and weakness.  Nevertheless, his pain and weakness did not 
further inhibit his range of motion or otherwise create 
functional limitations.  There also is no objective clinical 
indication that he has other symptoms (e.g., premature or excess 
fatigability, weakness, incoordination) which otherwise result in 
any additional functional limitation in his left arm to a degree 
or extent that would support a rating higher than 20 percent.

Lumbar Strain

The DC criteria pertinent to rating spinal disabilities in 
general were revised effective September 26, 2003 (as codified in 
relevant part at 38 C.F.R. § 4.71, DCs 5237 through 5243).  Under 
these relevant provisions, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 10 percent rating is also 
warranted for forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 20 percent rating is also warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine.

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain, DC 5242 for 
degenerative arthritis of the spine, and DC 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome (DC 5243) 
under the general rating formula for diseases and injuries of the 
spine outlined above, it may also be rated based on 
incapacitating episodes, depending on whichever method results in 
the higher evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  Note (1) defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board finds that the competent clinical evidence of record is 
against assigning a disability rating greater than 10 percent for 
the Veteran's service-connected lumbar strain based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for DCs 5237 and 5243.  Indeed, a 
finding of forward flexion of the thoracolumbar spine between 30 
and 60 degrees is required in order for the Veteran to qualify 
for the next higher 20 percent rating.  Upon examination in 
January 2006, he had range of motion to 80 degrees flexion, 
extension to 25 degrees, 25 degrees lateral bending, and 
25 degrees rotation.  In July 2009, the Veteran had range of 
motion of the lumbar spine to 90 degrees forward flexion, 
extension to 25 degrees, lateral bending to 20 degrees, and 
rotation to 30 degrees.  Thus, applying the facts to the criteria 
set forth above, the Veteran remains entitled to no more than a 
10 percent rating for his service-connected lumbar strain with 
degenerative changes under the General Rating Formula for 
Diseases and Injuries of the Spine.

In concluding the Veteran is not entitled to a higher rating for 
his lumbar strain with degenerative changes at any time during 
the rating period, the Board has considered whether he has 
additional functional loss - beyond that shown objectively- due 
to his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
There is no indication in the record that his functional ability 
is decreased beyond the limitation of motion already shown on 
examination, even when his symptoms are most problematic.  In 
particular, the January 2006 and July 2009 VA examiners found 
that there was no additional weakness, fatigability, 
incoordination, lack of endurance, or additional loss of motion.  
As a result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluations 
at his VA examinations are negative, and does not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected lumbar strain with degenerative changes.  Thus, he is 
not entitled to a separate, compensable rating under DC 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations of 
the disability at issue.

Extraschedular

The Board has considered whether referral is warranted for an 
increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
right shoulder disability, his left shoulder disability, or his 
lumbar strain, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for 
residuals, status-post surgical repair of rotator cuff tear of 
the right shoulder is denied.

Entitlement to a disability rating greater than 10 percent prior 
to July 7, 2009, for residuals, status-post surgical repair of 
rotator cuff tear of the left shoulder is denied.

Entitlement to a disability rating greater than 20 percent 
effective July 7, 2009, for residuals, status-post surgical 
repair of rotator cuff tear of the left shoulder is denied.

Entitlement to a disability rating greater than 10 percent for 
lumbar strain with degenerative changes is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and his service representative have contended that 
his service-connected atopic rhinosinusitis is worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In 
this regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was afforded a VA examination most 
recently in July 2009 and a copy of the examination report is 
associated with his claims file.  The Veteran and his 
representative contend that his atopic rhinosinusitis has 
worsened since this examination.  As that VA examination did not 
appear to include x-rays of the Veteran's sinuses, the Board 
finds that the Veteran should be scheduled for an updated VA 
examination which address the current nature and severity of his 
service-connected atopic rhinosinusitis in order to evaluate 
effectively the Veteran's service-connected disability.  More 
recent objective characterizations of this condition and its 
associated symptomatology are required.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (finding that, where the Veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded a VA examination regarding his claims of entitlement to 
service connection for his skin disability (claimed as pruritis 
ani) in order to determine whether this claimed disability is 
related to his military service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records show 
treatment of the Veteran's skin, including treatment for anal 
itching and rash, a chronic skin condition was not noted at 
separation from service.  The Veteran contends that, even absent 
an acute event or injury during service, his service resulted in 
his current skin disability.  The Veteran also contends that VA 
and private medical records indicate continuity of symptomatology 
in the years following active service, although the claims file 
is devoid of medical records confirming such treatment.  The 
Board notes that the medical evidence is unclear whether the 
Veteran's claimed skin disability is related causally or 
etiologically to active service.  Therefore, additional clinical 
assessment and medical opinion is necessary to adequately address 
the Veteran's claim of entitlement to service connection.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative ask them to identify all VA 
and non-VA clinicians who have treated him 
for his service-connected atopic 
rhinosinusitis in recent years and/or for a 
skin disability (claimed as pruritis ani) 
since his separation from active service.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

2.  Then, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
atopic rhinosinusitis.  The examiner should 
determine the number of incapacitating 
episodes of sinusitis experienced by the 
Veteran in the past year (i.e., where bed 
rest and treatment by a physician were 
required).  The examiner also should 
determine whether the Veteran's service-
connected atopic rhinosinusitis requires 
antibiotic treatment and the length (in 
weeks) of any such treatment in the past 
year.  The examiner also should comment on 
the Veteran's current level of social and 
occupational impairment due to his service-
connected atopic rhinosinusitis.  A 
complete rationale should be provided for 
any opinion(s) expressed.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his skin disability (claimed as 
pruritis ani).  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that a skin disability 
(claimed as pruritis ani), if diagnosed, 
is related to active service or any 
incident of such service.  A complete 
rationale must be provided for any 
opinion(s) expressed.  

4.  Thereafter, readjudicate the claims of 
entitlement to service connection for a 
skin disability (claimed as pruritis ani) 
and an increased rating for atopic 
rhinosinusitis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


